Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Examiner’s Amendment
Authorization for this Examiner's amendment is pending a response from Applicant’s Attorney Paul J. Urbanski (Reg. No. 58,351) to the Examiner’s phone call initiated on 04/09/2021.

The application was amended as follows:

1.	(Currently Amended)	An activity recognition device for a vehicle, the activity recognition device comprising: a port configured to receive a video stream from a video source, wherein the video stream includes an image of a hand of an occupant of a vehicle compartment and an image of at least one other object in the vehicle compartment; a memory configured to store instructions and  image frames of the video stream; one or more processors, wherein the one or more processors execute the instructions stored in the memory, the one or more processors configured to: select portions of the image frames based on presence of the hand in the  image frames; identify active areas within the selected portions of the image frames that include information of motion of the hand and location of the at least one other object; determine motion of the hand and locations of the at least one other object within the identified active areas of the selected portions of the image frames, wherein an order of the image frames includes temporal information of the hand and the at least one other object: and identify an activity according to the determined motion of the hand and locations of the at least one other object using the identified areas of the selected portions of the image frames; and an operator interface, wherein the one or 

3.	(Currently Amended)	The activity recognition device of claim 1, wherein a time interval between successive processed image frames of the  image frames is non-uniform.

4.	(Currently Amended)	The activity recognition device of claim 1, wherein the one or more processors are configured to: identify active areas in the image frames likely to include hand activity; identify pixels of the identified active areas that include a hand image; and track a change in pixels of the selected portions of the image frames that include the hand image to determine hand motion.

13.	(Currently Amended) A computer-implemented method of vehicle recognition of an activity, the method comprising: obtaining a video stream of a hand of an occupant of a compartment of a vehicle and at least one other object using a video source of the vehicle; selecting portions of  image frames of the video stream based on presence of the hand in the selected portions of the image frames; identifying areas within the selected portions of the image frames that include information of motion of the hand and location of the at least one other object; determining a motion of the hand and locations of the at least one other object within the identified areas within the selected portions of the image frames, wherein  an order of the image frames includes temporal information of the hand and the at least one other object; identifying an activity using the determined motion of the hand and locations of the at least one other object using the identified areas within the selected portions of the image frames; and providing one or both of visual feedback and audible feedback to an operator of the vehicle according to the identified activity.
(Currently Amended)	The method of claim 13, wherein the selecting  portions of  image frames includes: receiving a first image frame of the video stream and a subsequent second image frame of the video stream; determining a similarity score between a first windowed portion in the first image frame and the first windowed portion in the second image frame, wherein a location of the hand is positioned in the first windowed portion of the first and second image frames; omitting processing of the first windowed portion of the second image frame when the similarity score is greater than a specified similarity threshold; and when the similarity score is less than the specified similarity threshold, triggering detection of the hand in the second image frame to generate a second windowed portion of the image frames smaller than the first windowed portion and more likely to include the hand than other portions of the image frames.

16.	(Currently Amended)	The method of claim 13, wherein the identifying  areas includes identifying active areas in the  selected portions of the image frames likely to include hand activity; and wherein the determining the motion of the hand includes identifying pixels of the identified active areas that include a hand image and tracking a change in pixels of the selected portions of the  image frames that include the hand image to determine hand motion.

17.	(Currently Amended)	The method of claim 13, including: wherein the identifying  areas includes identifying active areas in the  selected portions of the image frames likely to include hand activity; and wherein the determining the motion of the hand includes: determining locations of fingertips and joint points of the hand in the image frames; and tracking the change in fingertips and joint points between active areas of the selected portions of the image frames to determine the hand motion.
(Currently Amended)	A non-transitory computer-readable storage medium including instructions, that when performed by one or more processors of an activity recognition device of a vehicle, cause the activity recognition device to perform acts comprising: obtaining a video stream using a video source of the vehicle, the video stream including images of a hand of an occupant of the vehicle and at least one other object; selecting portions of image frames of the video stream based on presence of the hand in the selected portions of the image frames; determining minimized areas within the selected portions of the image frames that that include information of motion of the hand and location of the at least one other object; determining a motion of the hand and locations of the at least one other object within the minimized areas of the image frames, wherein an order of the image frames provides temporal information of the hand and the at least one other object; and identifying an activity of the occupant using the determined motion of the hand and locations of the at least one other object using the minimized area of the image frames.










Allowable Subject Matter
Claims 1 – 20 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "ACTIVITY RECOGNITION METHOD USING VIDEOTUBES".

Regarding independent claim 1, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: select portions of the image frames based on presence of the hand in the image frames; identify active areas within the selected portions of the image frames that include information of motion of the hand and location of the at least one other object; determine motion of the hand and locations of the at least one other object within the identified active areas of the selected portions of the image frames, wherein an order of the image frames includes temporal information of the hand and the at least one other object: and identify an activity according to the determined motion of the hand and locations of the at least one other object using the identified areas of the selected portions of the image frames.

Regarding independent claim 13, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: selecting portions of image frames of the video stream based on presence of the hand in the selected portions of the image frames; identifying areas within the selected portions of the image frames that include information of motion of the hand and location of the at least one other object; determining a motion of the hand and locations of the at least one other object within the identified areas within the selected portions of the image frames, wherein an order of the image frames includes temporal information of the hand and the at least one other object; identifying an activity using the determined motion of the hand and locations of 

Regarding independent claim 18, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: selecting portions of image frames of the video stream based on presence of the hand in the selected portions of the image frames; determining minimized areas within the selected portions of the image frames that that include information of motion of the hand and location of the at least one other object; determining a motion of the hand and locations of the at least one other object within the minimized areas of the image frames, wherein an order of the image frames provides temporal information of the hand and the at least one other object; and identifying an activity of the occupant using the determined motion of the hand and locations of the at least one other object using the minimized area of the image frames.

Dependent claims 2 – 12, 14 – 17 and 19 – 20 are also allowed as a result of their dependency to claims 1, 13 and 18, respectively.

Specifically, the closest prior art, Tiryaki, Riza (US-20170305362-A1, hereinafter simply referred to as Riza), Lavoie, Erick Michael (US-20150251697-A1, hereinafter simply referred to as Lavoie) and Han, Jae Sun (US-20150131857-A1, hereinafter simply referred to as Han), have been overcome by Applicant's teaching as cited above.
___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666